Citation Nr: 1426851	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a back disability, to include lumbar spine degenerative disc disease and degenerative joint disease.

3.  Entitlement to service connection for a left knee disability, to include residuals of left knee surgery.

4.  Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active periods of service with the United States Air Force from April 1982 to December 1989 and March 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In this rating decision, in relevant part, the RO denied entitlement to service connection for the four claims for service connection currently in appellate status.

As shown on the Title page above, the Board has characterized the issues in appellate status in a manner that seeks to consider the Veteran's contentions and accounts for the diagnoses currently of record.  Specifically, in regard to the claim for service connection for a psychiatric disability, the claims file contains various psychiatric diagnoses and the Veteran has asserted, in general, that he has a psychiatric disability due to service.  The Board has thus broadened the issue to fully consider all diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2013, the Veteran testified at a hearing before the undersigned via video conference.  A transcript of the proceeding is of record.  At that time, the Board held the record open for 60 days.  Within this 60-day period, the Veteran submitted additional evidence without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  As discussed below, the Board is remanding the appeal for additional development.  Upon remand, the AOJ will consider this evidence for the merits decision.  See 38 C.F.R. §§ 19.31, 20.1304 (2013). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  Other than a copy of the May 2013 Board hearing transcript, a review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Preliminarily, the service department was not able to provide a separation document for the period of service from April 1982 to June 1986.  The evidence of record, to include a DD Form 214 from a later period of service that refers to active military service from April 1982 as honorable service and the presence of service treatment records from foreign service, demonstrates that the Veteran did indeed have active service during this period.  To ensure that the claims file contains all relevant documents, however, and as the Veteran's contentions in regard to the claim for service connection for psychiatric disability makes relevant the contents of the Veteran's personnel records, the Board finds that the Veteran's personnel records should be obtained upon remand.

As relevant to all claims in appellate status, the record shows that the Veteran continues to receive VA treatment through the Southern Arizona (Tucson) VA Health Case System.  See Board Hearing Transcript, page 9.  Except for one lab result document from May 2011, however, the most recent VA treatment records are dated through July 2008 and the AOJ has not made a request for VA treatment records in recent years.  Further, although the Veteran has reported beginning receiving treatment beginning in 2001 and the current claims file contains VA treatment records beginning in May 2001, there is some indication that the Veteran received earlier treatment.  This evidence of earlier VA treatment includes an October 2012 private medical treatment record in which a clinician reported that the Veteran began seeing a VA psychiatrist in 1997.  Therefore, the RO should also seek earlier dated VA treatment records.  See 38 C.F.R. § 3.159.

Regarding the claim for service connection for an acquired psychiatric disability, the Veteran has asserted that his currently psychiatric disability is attributable to the stress experienced during his period of active service from March 1991 to May 1991 in support of the Persian Gulf War.  The Veteran has clarified that he did not have foreign service during this period, but indicated that the work load and demands of this service caused the current psychiatric disability.  See Board Hearing Transcript, pages 8, 27.  The Veteran has submitted private medical statements including documents dated in May 2009, November 2010, August 2011, November 2011, October 2012, and May 2013, which support the Veteran's contention that the Veteran's current psychiatric disability is related to the stress of his work in service during the March 1991 to May 1991 period.  Diagnoses provided in these records include posttraumatic stress disorder (PTSD), major depressive disorder versus bipolar II disorder, and a finding that a panic disorder had to be ruled out.

In reviewing these records, the Board notes that none of these clinicians details how the stress of his state-side service in this three month period led to the current disability with rationale.  Specifically, the Board notes that Veteran has not provided any specific stressor but multiple clinicians have diagnosed PTSD.  See 38 C.F.R. § 3.303(f).  In consideration of this review of the record, the Board finds that upon remand that the Veteran should be scheduled for a VA psychiatric examination to determine the current psychiatric disability and provide opinion as to whether the diagnosed disability is attributable to service.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding service connection for a back disability, service treatment records document treatment for acute low back strain with spasm in January and February 1989.  These records indicate that the strain occurred after lifting.  The Veteran testified regarding this injury, and considering the Veteran's statements, the Veteran's contentions include that there has been a continuity of symptomatology since this incident that occurred during active duty.  As there is evidence of arthritis (degenerative joint disease), service connection on the theory of continuity of symptomatology is for consideration.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In a January 2010 VA examination, the examiner considered the in-service treatment for the back.  The examiner found that it was less likely as not that the diagnosed lumbar degenerative disc disease and degenerative joint disease was caused by or related to the Veteran's service.  As rationale, he noted that the Veteran's history was "vague" and that the service treatment record "denied evidence of any chronic lower back condition."  The Board finds that the examiner's opinion was inadequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has adequately outlined his contention that he has had a spine symptomatology since the service strain.  It is not necessary that the disability be chronic in service.  Thus, a remand is necessary to obtain a VA opinion that considers the Veteran's lay contentions of continuity of symptomatology since the in-service treatment.  If possible, this examination should be provided by a different examiner than the examiner who performed the January 2010 VA examination.

Regarding service connection for a left knee disability, current review of the claims file indicates that injury incurred in 1996 when the Veteran was working for the Air Force as a civilian.  The record also indicates that the Veteran filed a Workers' Compensation claim based on this injury.  Review of the evidence currently of record indicates that VA has not specifically sought these records.  Upon remand, with any needed assistance from the Veteran, the AOJ should seek these records.  See 38 C.F.R. § 3.159.

Regarding the claim for hearing loss, a January 2010 VA examiner in found sensorineural hearing loss disability in the right ear, and found no relationship of this disability to in-service noise exposure as the Veteran did not exhibit abnormal hearing until 4 years after service discharge.  This examiner did not explain why a delayed onset of hearing loss could not be caused by the Veteran's military noise exposure.  Given the passage of time and the absence of left ear hearing loss in 2010, the Board will remand for additional examination and opinion on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the VA Health Care System in Southern Arizona (Tucson) for the period from January 1997 to May 2001 and from July 2008 to present.  If any records cannot be obtained, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(e).

2.  Obtain the Veteran's complete personnel records.

3.  With any needed assistance from the Veteran, seek all documents related to a Workers' Compensation claim filed against the Air Force National Guard related to a left knee injury.  If any records cannot be obtained, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(e).

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate clinician, for evaluation of his psychiatric disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should clearly identify all psychiatric disabilities

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that psychiatric disability 1) had its onset in service or 2) was caused by service, to include as to stress experienced during his period of active service from March 1991 to May 1991.  In this regard, the examiner should review the medical evidence in which clinicians indicate a link between such service and current disability.

The examiner should also indicate whether the Veteran has a diagnosis of PTSD that conforms to the DSM-IV, to include whether the Veteran has a stressor sufficient for such diagnosis.

Although not a substitute for independent review, the examiner should review the summary of contentions contained in the body of this Board remand.

All examination findings, along with the complete rationale for the conclusions reached, should be provided.

5.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate clinician, at a VA medical facility, to address the etiology of current back disability.  

If possible, the examination should be provided by a different examiner than the examiner who performed the January 2010 examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all back disabilities.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability 1) had its onset in service or 2) was caused by service, to include as due to back strain documented in the January 1989 and February 1989 service treatment records.  

The examiner must consider the Veteran's assertion that he has had back pain since this injury (continuity of symptomology), and explain whether there is any medical reason to accept or reject the Veteran's recollections of being diagnosed with a dislocated disc in 1989 and having a chronic back disability since that time.  Although not a substitute for independent review, the examiner should review the summary of contentions contained in the body of this Board remand.

All examination findings, along with the complete rationale for the conclusions reached, should be provided.

6.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an appropriate clinician, at a VA medical facility, to address the nature and etiology of his claimed hearing loss disability.  

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

If right and/or left ear hearing loss is present, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such disability is causally related to military noise exposure.  In so doing, the examiner should consider that the Veteran's military occupational specialty exposed him to noise duties (see Reference Audiogram dated December 1983) and the examiner should provide a medical rationale as to why a hearing loss disability first manifested after service may or may not be deemed related to military noise exposure.  

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include as additional development deemed necessary based on the VA psychiatric examiner's finding in regard to PTSD), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC (SSOC) and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

